Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16-24, and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (2003/0222892) in view of Lee et al. (2015/0026619).
 	Regarding claim 1, Diamond discloses a projector (14, 18), configured to project a projection image;
a control unit (12, 13), coupled to the projector, and configured to control a movement of an image grid point (Fig. 9b and 9c) of the projection image projected by the projector,
wherein when the projector receives a continuous adjustment signal output by the control unit, the projector determines a cumulative displacement amount proportional to a continuous signal quantity cumulative value according to the continuous signal quantity cumulative value of the continuous adjustment signal, and the image grid point is moved by the projector according to the cumulative displacement amount (104a to 105a in Fig. 9c) to correspondingly deform at least a part of the projection image (para. 0062).  It should be noted that the selection and movement of the handles done by a mouse, a keyboard, a graphics tablet, a touch screen, or other cursor-pointing device 
	Diamond does not disclose that the projector determines whether a time interval between a current adjustment signal and a previous adjustment signal corresponding to the same adjustment direction and output by the control unit is smaller than a predetermined time length, so as to determine the adjustment signal as the continuous adjustment signal as claimed.  
	Lee, from the similar field of endeavor, discloses a user interface method using the time difference in between current tap and previous tap to determine whether the tapping is a successive tap operation mode (par. 56, 57).  Lee teaches that by using the successive tap operation, an image can be conveniently rotated, enlarged, and reduced by dragging the image handle (par. 58, 83, 84, 85).  
	Hence, in order to enhance the image rotating, enlarging, and reducing operations in Diamond, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lee into Diamond to perform the well known functions as claimed.  
	It should be noted that the rotating, enlarging, or reducing operation in Lee is proportional to the user dragging input as described in paragraphs 83-85, 88, 90, and 91.   
	Regarding claim 2, Diamond discloses when the projector receives a normal adjustment signal output by the control unit, one of the image grid points is 
	Regarding claim 3, the predetermined displacement amount in Diamond is at least one pixel distance.
	Regarding claim 4, the control unit comprises a plurality of direction units, and when one of the direction units is enabled, the control unit controls the projector to let the image grid point of the projection image move toward an adjustment direction corresponding to one of the direction units (para. 62).
	Regarding claim 6, Diamond discloses that the projector continuously receives a plurality of continuous adjustment signals corresponding to the same adjustment direction and output by the control unit, the projector sequentially accumulates a plurality of continuous signal quantity cumulative values of the continuous adjustment signals, and the projector sequentially determines a plurality of cumulative displacement amounts respectively proportional to the continuous signal quantity cumulative values according to the continuous signal quantity cumulative values (col. 9, lines 21-34),
wherein the image grid point is continuously moved by the projector according to the cumulative displacement amounts, so that at least a part of the projection image is correspondingly deformed continuously along with continuous movement of the image grid point (see dash lines from point 104A to 105B).

	Regarding claim 8, Diamond discloses the cumulative displacement amounts are sequentially increased in a manner of geometric progression (note the input devices mentioned col. 9, lines 21-34 and the geometric shape from point 104A to 105B in Fig. 9C).
	Regarding claim 9, Diamond discloses the cumulative displacement amounts are sequentially increased according to a plurality of predetermined increments (the dragging operation in Diamond inherently drags the image in predetermined finite steps or increments, a smooth motion has finer increments while a choppy motion has coarser increments).	
 	Regarding claim 10, Diamond does not disclose the projection image comprises N*M image grid points arranged in an array, and N and M are respectively an integer greater than or equal to 2, wherein the control unit is configured to select one of the image grid points, so as to control the projector to let one of the image grid points move.  The examiner takes Official Notice that using a 2x2 or larger grid points for image adjustment is well known in the art.  The larger dimension grid points enable a finer adjustment.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the larger grid points into Diamond so that a finer adjustment could be carried out.
Regarding claims 11-14, 16-24, 26-32, see similar rejections as set forth above.
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 4/9/21, with respect to the rejection(s) of claim(s) 1-4, 10-14, 20-24, and 30 under Diamond have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (2015/0026619).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422